Citation Nr: 0835225	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-03 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1999 to February 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the above claim.  

In December 2007, the veteran was scheduled for a travel 
board hearing before the Board.  However, he failed to 
appear.

In April 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A sleep disorder did not have its onset during active service 
or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
sleep disorder have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  In order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Post-service medical treatment records show that the veteran 
had been diagnosed as having a sleep disorder.  Therefore, 
the first requirement for service connection for this claim, 
the existence of a current disability, is met.  See Hickson, 
12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
sleep disorder.  

Service medical records show that the veteran complained of 
having sleeping problems.  See Service Medical Records dated 
March 2001, April 2001 and September 2002.  Separation 
examination reported no abnormalities aside from hearing 
loss.  A VA psychiatric examination conducted shortly before 
separation in January 2003 also showed complaints of trouble 
sleeping.  Post-service VA medical records from June 2003 
revealed complaints of sleepless nights.  Following a sleep 
study in August 2004, the veteran was diagnosed as having 
obstructive sleep apnea in September 2004.  He continued to 
receive VA treatment for this condition thereafter.  

In June 2008, the veteran was afforded a VA examination.  
Following a physical examination and review of the claims 
file, the veteran was diagnosed as having obstructive sleep 
apnea.  The reported etiology of the obstructive sleep apnea 
was due to obstructive air passages and increased body mass 
index.  The examiner opined that the veteran's current sleep 
apnea was not related to any inservice disease or injury as 
the service medical records are negative for any sleep 
disorder and the separation examination in October 2002 did 
not note a sleep disorder.  The examiner further explained 
that the veteran's sleep apnea was due to obstruction of the 
upper air way passages due to soft tissue swelling in the 
throat due to his obesity.  

There is no competent medical evidence of record showing that 
the veteran's sleep disorder had its onset during active 
service or is related to any in-service disease or injury.  
In fact, as shown above, the veteran's sleep apnea has been 
related to a nonservice-connected etiology.  Although the 
veteran was diagnosed as having obstructive sleep apnea 
shortly after service, the VA examiner provided a definitive 
opinion that the veteran's current disorder was not related 
to active service.  The examiner provided rationale and cited 
to specific evidence in the file as support for his opinion.  
The opinion was based upon review of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
sleep disorder to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice must also address the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006)

Complete notice was sent in November 2004 and May 2007 and 
the claim was readjudicated in a July 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
etiology and severity of the disorder.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a sleep disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


